SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1003
CA 10-02024
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, SCONIERS, AND GORSKI, JJ.


PATRICIA J. CURTO, PLAINTIFF-APPELLANT,

                      V                            MEMORANDUM AND ORDER

MARK DIEHL AND MELISSA SCHMIGEL,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


PATRICIA J. CURTO, PLAINTIFF-APPELLANT PRO SE.

HAGELIN KENT LLC, BUFFALO (VICTOR M. WRIGHT OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (James H.
Dillon, J.), dated December 17, 2009. The order granted the motion of
defendants to vacate a default judgment and ordered plaintiff to
provide discovery.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: We reject the contention of plaintiff that Supreme
Court erred in granting that part of defendants’ motion to vacate a
default judgment. Inasmuch as defendants had previously appeared in
this action, they were entitled to receive notice of plaintiff’s
motion for a default judgment (see CPLR 3215 [g] [1]; Nowak v Oklahoma
League for the Blind, 289 AD2d 995). Plaintiff failed to provide
defendants with such notice, and thus her motion for a default
judgment was defective. We have reviewed plaintiff’s remaining
contentions and conclude that they are without merit.




Entered:    September 30, 2011                   Patricia L. Morgan
                                                 Clerk of the Court